Citation Nr: 0617992	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
1994, for the granting of service connection for a right knee 
disorder and the assignment of a 10 percent disability 
evaluation.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1971 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) initially on appeal from a February 1995 rating 
determination of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO, which denied 
service connection for a right knee disorder.  

The issue of service connection for a right knee disorder was 
previously before the Board in January 1998 and in April 
2001.  

Following the development requested in the April 2001 remand, 
the RO, in a July 2003 rating determination, granted service 
connection for a right knee disorder and assigned a 10 
percent disability evaluation effective August 17, 1994.  
Thereafter, the veteran took exception to the assigned 
disability evaluation and the effective date and perfected 
his appeal on both issues.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a right knee disorder is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The initial claim for service connection for a right knee 
disability was received on August 17, 1994.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 17, 1994, 
for service connection for a right knee disorder have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

VA's General Counsel has held that VA is not required to 
provide VCAA notice under 38 U.S.C.A. § 5103(a) where 
undisputed facts render the claimant ineligible for the 
claimed benefit.  The General Counsel has held with regard to 
38 U.S.C.A. § 5103A, that VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The Court has further held that once a claim for service 
connection is granted, the claim is substantiated and further 
VCAA notice as to an effective date is not required.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case the relevant facts are not in dispute, 
and the law is controlling.  Accordingly, the VCAA is not 
applicable.

In any event, the RO did provide VCAA notice in a November 
2004 letter.  This notice was provided after the initial 
denial, but the timing deficiency was remedied by 
readjudication of the claim after provision of the notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  An examination as to the effective date 
question is not needed.

Earlier Effective Date

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2005).

The veteran's initial correspondence with VA was received on 
August 17, 1994; when he submitted a formal claim for service 
connection for a right knee disability.  

The veteran contends that the proper effective date for the 
grant of service connection is the day of his discharge from 
service in June 1971.  He has advanced two arguments as to 
why he should be entitled to that effective date.  

In his notice of disagreement he acknowledged the law only 
provides for payment of benefits from the date of his claim 
on August 17, 1994; but contended that he would have applied 
earlier, but for faulty advice.  He asserts that at that at 
the time of his discharge from service, he inquired about his 
eligibility for benefits and was told he was eligible for 
none.  He adds that had he not been misinformed he would have 
applied for and received benefits from the date of discharge 
from service.

He further argues that the service department and VA had a 
duty to file the proper paperwork for a claim, or at least 
inform him of his eligibility for benefits at the time of his 
discharge from service; because the record showed that he was 
entitled to service connection for a right knee disability.  

As to his first argument, the Supreme Court has specifically 
held that payments of money from the Federal Treasury are 
limited to those authorized by statute, and that faulty 
advice from a Federal employee cannot serve as the basis for 
an award of benefits absent a statute authorizing such 
payment.  Office of Personnel Management v. Richmond, 110 S. 
Ct. 2465 (1990).  The Court has applied Richmond to hold that 
faulty advice from a VA employee cannot serve as the basis 
for an earlier effective date for the award of benefits.  
McTighe v. Brown, 7 Vet. App. 29 (1994) 

The veteran has not specified whether it was a VA employee 
who gave him erroneous advice, but such advice from whatever 
source could not serve as the basis for an earlier effective 
date for the grant of service connection.

As to his second argument, VA has no general duty to notify 
eligible persons of possible entitlements unless it knew or 
should have known of the potential entitlement.  Lyman v. 
Brown, 5 Vet. App. 194, 197 (1993).  There is no statute or 
regulation requiring VA to file claims for potentially 
eligible veterans or to advise them of potential eligibility.  
In this case VA had no notice of the veteran's potential 
eligibility for benefits until he filed his claim, and it 
received his service medical records.  As noted his claim was 
received on August 17, 1994, and his service medical records 
were received in November 1994.

The veteran has not advance any argument as to how VA could 
have had notice of his eligibility for benefits prior to the 
date of his claim, and the Board is unable to discern 
anything that would have put VA on notice of his potential 
eligibility.

A claim for service connection for a right knee disorder was 
not expressly or impliedly raised prior to August 17, 1994.  
The law dictates that August 17, 1994 is the effective date 
for the grant of service connection.  


ORDER

An effective date earlier than August 17, 1994, for the grant 
of service connection for a right knee disorder is denied.


REMAND

The veteran has submitted treatment records and letters from 
several physicians in support of his claim for a higher 
initial evaluation for the right knee disability.  These 
physicians indicated that they had treated the veteran; 
however, not all of the treatment records have been obtained 
from these physicians.  VA is required to seek these records.  
38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet 
App 204 (1994) 

The veteran has indicated that the symptomatology associated 
with his right knee disorder has continued to worsen.  VA is 
obliged to afford a veteran contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In addition, the veteran has requested that he be assigned a 
temporary total disability evaluation for surgery performed 
in July 1998 on his right knee.  The Board finds this issue 
to be inextricably intertwined with the veteran's request for 
an initial evaluation in excess of 10 percent for a right 
knee disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  Obtain all records of the veteran's 
treatment for a right knee disability 
from Edward Ballantine, M.D., 
Gloversville, NY, for the period since 
August 2004.  

3.  Obtain records of the veteran's 
treatment for a right knee disability in 
1995, from George G. Weis, D.O., 
Amsterdam, NY.

4.  Scheduled the veteran for a VA knee 
examination to determine the severity of 
his service-connected right knee 
disorder.  The claims folder must be made 
available to the examiner for review.

Examiner should report the ranges of 
right knee flexion and extension. 

The examiner should determine whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also report whether 
there is subluxation or lateral 
instability.  If present, the examiner 
should provide an opinion as to its 
severity. 

The veteran is advised that this 
examination is needed to evaluate his 
claim, and that his failure, without good 
cause, to report for the examination, 
could result in the denial of his claim.

5.  After ensuring that the development 
is completed and the examination report 
contains all requested information, re-
adjudicate the claim on appeal and 
adjudicate the claim for a temporary 
total disability evaluation following the 
July 1998 surgery.  If the claim on 
appeal is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


